Filed 6/21/13 In re A.A. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re A.A. et al., Persons Coming Under the
Juvenile Court Law.

MERCED COUNTY HUMAN SERVICES                                                               F066804
AGENCY,
                                                                               (Super. Ct. No. JP000393)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
K.C.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Merced County. Brian L. McCabe,
Judge.
         Amy Tobin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Detjen, J. and Peña, J.
       K.C. (mother) appealed from a January 29, 2013 order terminating her parental
rights (Welf. & Inst. Code, § 366.26) to her three children.1 After reviewing the entire
record, mother’s court-appointed appellate counsel informed this court that she found no
arguable issues to raise in this appeal. Counsel requested and this court granted leave for
mother to personally file a letter setting forth a good cause showing that an arguable issue
of reversible error does exist. (In re Phoenix H. (2009) 47 Cal.4th 835, 844.)
       Mother has filed a letter in which she challenges a case plan and status review
report from July 2012. Otherwise, she acknowledges her prior mistakes and professes
her love for her children. She concludes by asking us to be lenient and give her another
chance.
       On review, we conclude mother’s letter does not amount to a good cause showing
that an arguable issue of reversible error does exist.
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is the appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant fails to do so, the appeal should be dismissed. (In re Sade C. (1996) 13 Cal.4th
952, 994 (Sade C.).)
       Mother does not raise any claim of error or other defect against the termination
order from which she appeals. Thus, we have no reason to reverse or even modify the
orders in question. (Sade C., supra, 13 Cal.4th at p. 994.)
       Instead, mother challenges a case plan and status review report. The case plan and
report were submitted to the juvenile court at a July 2012 12-month review hearing,
which mother did not attend. At the hearing’s conclusion, the juvenile court made the
necessary findings to terminate reunification services and set the section 366.26

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                              2
permanency planning hearing, which it ultimately conducted in January 2013. On this
appeal, mother is not entitled to raise issues regarding the July 2012 hearing at which the
juvenile court set the section 366.26 hearing, unless she first sought writ review from this
court. (§ 366.26, subd. (l).) Because mother did not pursue writ review of the setting
order, she has forfeited her argument in this appeal. (Ibid.)
       Once the court terminated mother’s reunification services, the focus shifted to the
needs of the children for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th
295, 309.) At the termination hearing, the court’s proper focus was on the children to
determine whether it was likely the children would be adopted and if so, to order
termination of parental rights.
       Because mother has not made a good cause showing that an arguable issue of
reversible error occurred at the termination hearing, we will dismiss her appeal. (Sade C.,
supra, 13 Cal.4th at p. 994.)


                                      DISPOSITION
       This appeal is dismissed.




                                             3